Exhibit 10.59
(FAIR ISAAC LOGO) [c47904c4790403.gif]
June 30, 2008
Mark N. Greene
Chief Executive Officer
Fair Isaac Corporation
901 Marquette Avenue, Suite 3200
Minneapolis, MN 55402
Dear Mark:
This letter agreement supplements and amends the letter agreement between you
and Fair Isaac Corporation (the “Company”) dated February 13, 2007 (the “Offer
Letter”) regarding the terms and conditions of your employment as Chief
Executive Officer of the Company, as follows:
Interpretation: This letter agreement is intended to satisfy, or otherwise be
exempt from, the requirements of Sections 409A(a)(2), (3), and (4) of the
Internal Revenue Code of 1986, as amended (the “Code”), including current and
future guidance and regulations interpreting such provisions, and it should be
interpreted accordingly.
Change in Control: In order to provide you with protection in the event of a
change in control of the Company, and to accomplish our mutual intention to
comply with Section 409A of the Code regarding deferred compensation, you and
the Company will enter into an Amended and Restated Management Agreement, as may
be amended from time to time (“Amended Management Agreement”), the terms of
which are incorporated herein by reference (except that terms defined in the
Amended Management Agreement apply only to the use of such terms in the Amended
Management Agreement, and terms defined in this letter agreement apply only to
the use of such terms in this letter agreement), which shall supersede and
replace the Management Agreement between you and the Company dated February 14,
2007 (the “Prior Management Agreement”).
Severance:  The first paragraph of the section under the heading, “Severance,”
in the Offer Letter is hereby amended in relevant part to provide as follows:
Upon a Qualifying Termination the Company will, for a period of twenty-four
(24) months following the effective date of termination of your employment,
allow you to continue to participate in any insured group health and group life
insurance plan or program of the Company (but not any self-insured medical
expense reimbursement plan within the meaning of Section 105(h) of the Internal
Revenue Code) at the Company’s expense, to the extent you were a participant in
such plans as of your last day of employment;

1



--------------------------------------------------------------------------------



 



however, if your participation in any such plan is barred, the Company will
arrange to provide you with substantially similar insured coverage at its
expense. Benefits provided by the Company may be reduced if you become eligible
for comparable benefits from another employer or third party.
The definition of “Good Reason” in the Offer Letter is hereby amended for
purposes of this letter agreement to provide as follows:
“Good Reason” means any one or more of the following conditions occur without
your written consent: (i) a material reduction in your authority, duties, or
responsibilities as Chief Executive Officer, including a reduction in your
budget authority or a requirement that you report to a corporate officer or
employee instead of reporting directly to the Board of Directors of the Company;
(ii) the relocation of your principal office for Company business to a location
more than fifty (50) miles from the Company’s current headquarters; or
(iii) material breach by the Company of any terms or conditions of this letter
agreement, which breach has not been caused by you and which has not been cured
by the Company within fifteen (15) days after written notice thereof to the
Company from you.
The last paragraph of the section under the heading, “Severance,” in the Offer
Letter is hereby amended to provide as follows:
You shall not be eligible for any severance pay under this letter agreement if
the termination of your employment occurs within 90 days before, or at any time
upon or after, the occurrence of a First Event and prior to the end of the
Transition Period, as “First Event” and “Transition Period” are defined in the
Amended Management Agreement, except that you will be eligible for severance pay
under the terms and conditions of this letter agreement if the termination of
your employment is otherwise a Qualifying Termination and occurs within 90 days
before the First Event, and you fail to satisfy the condition set forth in
Section 2(f) of the Amended Management Agreement.
* * *
[signature page follows]

2



--------------------------------------------------------------------------------



 



Except as specifically set forth in this letter, the Offer Letter remains in
full force and effect as amended by this letter agreement. Please indicate your
agreement to this letter agreement by signing this letter below, and returning
it to Richard Deal for recordkeeping.
Sincerely,
Margaret (Peggy) Taylor
Compensation Committee Chair
Enclosures:
o Amended and Restated Management Agreement
I accept and agree to the amended terms and conditions of employment with Fair
Isaac Corporation as set forth above.

         
/s/ Mark N. Greene
 
Mark N. Greene
 
 
       Dated    

3